Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 01, 2017

The Court of Appeals hereby passes the following order:

A17A0993, A17A0994. YEVETTE FREEMAN v. THE PARK AT HAIRSTON
    APARTMENTS (two cases).

      This action began as a dispossessory proceeding in Magistrate Court.
Following an adverse ruling, defendant Yevette Freeman filed several applications
to proceed without paying costs in the superior court. On September 9, 2016, the
Superior Court denied Freeman’s third such application. On October 17, 2016,
Freeman filed a notice of appeal from that order, which has been docketed in this
Court as Case No. A17A0993. The Superior Court denied Freeman’s fourth and fifth
applications to proceed without paying costs on October 17 and 18, 2016,
respectively. On November 8, 2016, Freeman filed a single notice of appeal from the
October 17 and 18 orders. That appeal has been docketed in this Court as Case No.
A17A0994. We lack jurisdiction over both appeals.
      Generally, a notice of appeal must be filed within 30 days of entry of the order
sought to be appealed. See OCGA § 5-6-38 (a). The underlying subject matter of an
appeal, however, controls over the relief sought in determining the proper appellate
procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192) (1994). The
underlying subject matter here is a dispossessory judgment. Under OCGA § 44-7-56,
appeals in dispossessory actions must be filed within seven days of the date the
judgment was entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521, 522-523
(521 SE2d 456) (1999). The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. Id. at 523. Freeman’s
notices of appeal are untimely, as they were filed 38, 22, and 21 days, respectively,
after entry of the orders she seeks to appeal. Accordingly, Case Nos. A17A0993 and
A17A0994 are hereby DISMISSED for lack of jurisdiction.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      03/01/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.